IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

BRANDON RAY SLAUGHTER,
Petitioner,

Vv. Civil Action No. 3:19¢v779 (DJN)

HAROLD W. CLARKE,
Respondent.

MEMORANDUM OPINION

This matter comes before the Court on its own initiative. On October 23, 2019, Petitioner
Brandon Ray Slaughter (“Petitioner”), a Virginia state prisoner proceeding pro se, submitted a
Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) By
Memorandum Order entered on November 26, 2019, the Court directed Petitioner, within eleven
(11) days of the date of entry thereof, to pay the $5.00 filing fee or explain any special
circumstances that would warrant excusing payment of the filing fee. (ECF No. 5.) The Court
warned Petitioner that it would dismiss the action if Petitioner did not pay the filing fee or explain
any special circumstances that would warrant excusing payment of the filing fee. More than eleven
(11) days have elapsed since the entry of the Court’s Memorandum Order and Petitioner has not
responded. Accordingly, the action will be hereby DISMISSED WITHOUT PREJUDICE.

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will
not issue unless a prisoner makes “a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a different manner
or that the issues presented were ‘adequate to deserve encouragement to proceed further.’” S/ack
v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
No law or evidence suggests that Petitioner is entitled to further consideration in this matter. A
certificate of appealability will be hereby DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

Let the Clerk file a copy of this Memorandum Opinion, notify all counsel of record, and

send a copy to Petitioner at his address of record.

/s/
David J. Novak WA
United States District Judge
Richmond, Virginia

Date: la dvaty Ud, 2020

to
